Citation Nr: 0024044	
Decision Date: 09/11/00    Archive Date: 09/21/00

DOCKET NO.  99-09 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased evaluation for service-connected 
right knee disability, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel






INTRODUCTION

The veteran served on active duty from March 1974 to May 
1977.

This veteran's claim for an increased rating comes before the 
Board of Veterans' Appeals (Board) on appeal from a February 
1999 decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boston, Massachusetts that denied the 
veteran's claim of entitlement to an increased rating for a 
right knee disability.  A notice of disagreement was received 
in March 1999.  A statement of the case was issued in April 
1999.  A substantive appeal was received from the veteran in 
April 1999.  The veteran had requested a hearing before the 
Board in Washington, D.C. but withdrew this request in April 
2000.


REMAND

The veteran and his representative contend that an increased 
rating is warranted for the veteran's right knee disability.  
As a preliminary matter, the Board finds that this claim is 
plausible and capable of substantiation and is therefore well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  
Therefore, VA has a duty to assist him in the development of 
facts pertinent to his claim.  Id.

A review of the record reflects that recently, evidence 
(dated July 1998 to July 1999) was received by the Board, 
which, from the Board's review, may be pertinent to this 
claim.  In this regard, the Board notes that, pursuant to 
38 C.F.R. §§ 19.37, 20.1304 (c) (1999), any pertinent 
evidence, not previously reviewed, submitted by the veteran 
which is received by the RO prior to the transfer of the 
record to the Board or which is accepted by the Board must be 
initially reviewed by the agency of original jurisdiction, 
unless this procedural right is waived by the veteran or his 
representative.  A review of the record does not reveal that 
the veteran waived RO consideration of this evidence.

The Board notes that the service-connected right knee 
disorder is currently rated as 30 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (1999) which 
contemplates severe disability of the knee (recurrent 
subluxation or lateral instability of the knee); this is the 
maximum rating allowed under that Diagnostic Code.

In addition, applicable regulation provides that the 
veteran's knee disability may be rated on the basis of 
limitation of motion under Diagnostic Codes 5260 or 5261 
(1999).  A 10 percent evaluation requires that flexion be 
limited to 45 degrees or extension limited to 10 degrees.  A 
20 percent evaluation requires that flexion be limited to 30 
degrees or extension 15 degrees.  

The Board further notes that in the case of DeLuca v. Brown, 
8 Vet. App. 202 (1995), the United States Court of Appeals 
for Veterans Claims (Court) expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities.  In this case, the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
or 38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.

The guidance provided by the Court in DeLuca must be followed 
in adjudicating this claim as a rating under the Diagnostic 
Codes governing limitation of motion of the left knee.  
However, in that regard, the Board notes that the provisions 
of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be 
considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

Finally, it is noted that the VA General Counsel, in 
precedent opinion VAOPGCPREC 23-97, has indicated that where 
a veteran has service connected arthritis of the knee and 
instability rated under diagnostic codes 5003 (degenerative 
arthritis) and 5257 they may, under certain circumstances, be 
rated separately. See also VAOPGCPREC 9-98 (August 14, 1998).  
This opinion should be considered by the RO in readjudicating 
this claim, if in order.

In light of all of the above, further development of this 
claim is necessary.


This matter is REMANDED to the RO for the following actions:


1. The RO should contact the veteran to determine 
the names, addresses, and dates of treatments of 
any and all medical care providers who treated the 
veteran for his right knee disorder not already 
associated with the claims file, if any.  All 
pieces of correspondence, as well as any medical or 
treatment records 
obtained, should be made a part of the claims 
folder.

2.  The RO should then readjudicate the 
veteran's claim for increased rating for 
his service-connected right knee 
disability.  Consideration should be 
given to, among other things, DeLuca, 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5019, 5201, 5257, 5260, and 5261, and 
VAOPGCPREC 23-97  (VAOPGCPREC 9-98).

3.  If any action taken is adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and a citation and discussion of 
the applicable laws and regulations.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




